Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hayton et al. (US 20090232969 A1) teaches a printing system forming an object of multiple material using layer by layer deposition, wherein each layer is patterned by laser ablation. Hayton et al. does not teach straightening the layers with a leveler and recycling the modeling material that is removed by the leveler with rotating first and second reservoirs for selectively collecting first material type and second material type in the rotating first and second reservoirs by following a rotating mechanism. 
Kritcman (US 20090304952 A1) teaches a solid freeform fabrication system forming an object  by layer by layer deposition and straightening  the layers with a roller (leveler). However, Kritcman does not teach recycling the modeling material that is removed by the leveler with rotating first and second reservoirs for selectively collecting first material type and second material type in the rotating first and second reservoirs by following a rotating mechanism. 
Houben et al. (US 20190322052 A1) teaches a 3D printing system forming objects by layer by layer deposition and recycling the surplus modelling material removed when the layers are straightened by a roller into a recycling bin. However, Houben et al. does not teach recycling the modeling material that is removed by the leveler with rotating first and second reservoirs for selectively collecting first material type and second material type in the rotating first and second reservoirs by following a rotating mechanism. 
Neither in combination nor individually Hayton et al., Krticman, Houben et al., other cited prior arts of record teach recycling the modeling material that is removed by the leveler with rotating first and second reservoirs for selectively collecting first material type and second material type in the rotating first and second reservoirs by following a rotating mechanism. An updated search was performed but no individual or combination of references were found in addition to cited prior arts of record to teach the claim as a whole. As such neither in combination nor individually Hayton et al., Krticman, Houben et al., and other cited prior arts of record teach: a method for solid free form fabrication, the method comprising: printing, with a dispensing head, one or more support material layers; forming vacancies within the one or more support material layers; filling the vacancies within the one or more support material layers with a modeling material;
straightening the modeling material with a leveler to form a layer of a three-dimensional
object; removing at least a portion of the one or more support material layers from the three dimensional object: and recycling the modeling material that is removed by the leveler from each layer of the three-dimensional object, wherein the recycling comprises: rotating with a rotating mechanism a first reservoir and a second reservoir about an axis of the rotating mechanism so as to position the first reservoir into a collecting position and the second reservoir away from the collecting position: collecting in the first reservoir a first type of the modeling material that is removed by the leveler:
rotating with the rotating mechanism the first reservoir and the second reservoir about the axis of the rotating mechanism so as to position the second reservoir into the collecting position and the first reservoir away from the collecting position: and
collecting in the second reservoir a second type of the modeling material that is removed by the leveler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115